UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NOV 272019 |

United States,

eT
t
i
8
I
fi
{
|

sy

i

—V—
19-cr-665 (AJN)
Raymond Reid Collins Jr.,

ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The sentencing scheduled in this matter on February 17, 2020 is hereby adjourned to
February 18, 2020 at 2:00 p.m. The Defendant’s sentencing submissions shall be due no later

than February 11, 2020, and the Government’s sentencing submissions shall be due no later than

February 15, 2020.
SO ORDERED.

Dated: November a \ 2019
New York, New York

 

iW

ALISON J. NATHAN
United States District Judge

 

 

|
|

 
